Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Chetta, J.), imposed November 20, 1985, upon his conviction of attempted burglary in the first degree, upon his plea of guilty.
Ordered that the judgment is affirmed.
The imposed sentence, which was agreed to by the defendant, was neither harsh nor excessive and did not constitute an abuse of the sentencing court’s discretion (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.